DETAILED ACTION
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Final Rejection on the merits.
Claims 17-36 are currently pending and considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Garden US20140370167A1 (herein, Garden), and in view of Schmeling et al. US20180096175A1 (herein, Schmeling).

Regarding Claim 17, Garden discloses, A food packaging machine comprising (Abstract): 
a packaging material supply module (FIG. 2C, #243, para [0063])); 
a food supply module (FIG. 2A, #202, para [0050]); 
a filling module (FIG. 1, #110, para [0039]) configured to: 
form a package (FIG. 2C. #242) from packaging material supplied by the package material supply module (para [0063]); 
fill food supplied by the food supply module into the formed package (FIG. 2C); 
seal the filled package (FIG. 2C, #244); output the sealed, formed, and filled package (para [0065]); and
a hardware data processor (FIG. 1, #102) that is: 
(1) operably connected to the packaging material supply module and configured to receive, from the packaging material supply module (FIG. 2C – illustrates 102 receiving data from 243), a packaging material data record (para [0050]) indicative of a batch (para [0050] – mentions communicating order/s) the packaging material batch currently supplied to the filling module (para [0050]), 
(2) operably connected to the food supply module (202) and configured to receive, from the food supply module (para [0055] – communicates data), a food data record (FIG. 2A, para [0055]) indicative of a batch (para [0055] – food item) of the food currently supplied to the filling module, 
(3) configured to create a food data transaction (FIGS. 2A and 2B, para [0050]) derived from data comprising: 
(a) a time stamp identifying the time at which the filling module filled the supplied food into the formed package (Claim 26 - 27); 
(b) a machine data record (Claim 27) identifying the filing module or the food packaging machine; 
(c) at least a portion of the food data record (Claim 28); and 
(d) at least a portion of the packaging material data record (para [0063]); 
(4) operably connected to a first network data processing system (FIG. 1, #108, para [0039]); and 
(5) configured to send the food data transaction to the first network data processing system for a food data transaction (para [0040]).

	Garden does not disclose, appended to a packaged food production data hash tree.
	However, Schmeling teaches, a platform for distributed manufacturing (Para. [0025]) where information can be written to the ledger (Para. [0070] i.e. blockchain) for multiple applications including verifying authenticity, identifying problems in the supply chain, etc. (Paras. [0179-0182]) by using a hashing algorithm (Para. [0184]) so as to appended to the packaged food production data hash tree (para [0184]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of
Schmeling at the effective filling date of the invention and would be motivated to modify the hardware data processor (102) as disclosed by Garden to include the package food production data hash tree (FIG. 1, #s 114, paras [0070, 0184] and FIG. 18, #1800, para [0144])) as taught by Schmeling.  Since Schmeling teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add the package food production hash tree so as to confirm authenticity when placing an order (Schmeling, para [0071]).

	Regarding Claim 18, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden further discloses, wherein the hardware data processor (102) is: 
further operably connected to the filling module (110) and configured to receive 
a filling data record (para 0045]) indicative of at least one operational parameter of the filling module; and 
configured to create the food data transaction derived from data further comprising at least a portion the filling data record (para [0047]).

	Regarding Claim 19, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden further discloses, further comprising one of a plurality of network storage devices (FIG. 1, #s 120a-c, para [0041]) operably connected to the first network data processing system (para [0040]).

	Regarding Claim 20, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein: 
the hardware data processor (Garden, 102) is operably connected to a second network data processing system (Garden, FIG. 1, #114, para [0039]) separate from the first network data processing system (Garden, FIG. 1); and
the second network data processing system (Garden, 114) being: 
operably connected to a plurality of network storage devices (Garden, FIG. 1), configured to read from one of the network storage devices a second packaged food production data hash tree (Schmeling, para [0184]), configured to append blocks of received data transactions to the second packaged food production data hash tree; and 
configured to decentralize storage of identical instances of the second packaged food production data hash tree in the network storage devices (Garden, para [0072]).

Regarding Claim 21, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein: 
the hardware data processor (Garden, 102) is operably connected to a second network data processing system (Garden, 114) separate from the first network data processing system (Garden, 108); 
the first and the second network data processing systems operably connected to the plurality of network storage devices (Garden, FIG. 1); and 
the first network data processing system and the second data processing system are each operable to append blocks of received data transactions to the packaged food production data hash tree (Schmeling, para [0184]), and operable to store identical instances of the appended data hash tree decentrally in the network storage devices (Garden, para [0072] – distributed computing environments).

Regarding Claim 22, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein the packaged food production data hash tree (Schmeling, para [0184]) is a distributed ledger (Schmeling, FIG. 1, #114, para [0070]).

Regarding Claim 23, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein the packaged food production data hash tree is a blockchain (Schmeling, para [0144]).

Regarding Claim 24, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein the packaged food production data hash tree is a semi-public blockchain (Schmeling, para [0144]).

Regarding Claim 25, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein: 
a food data package (Garden, Claim 63) configured to be received by the hardware data processor comprises a transaction (Garden, Claim 63 – destination to be visited) stored in the food production data hash tree (Schmeling, para [0184]); and 
the hardware data processor (Garden, 102) is configured to verify the food data package with the food production data hash tree before creating the food data transaction (Garden, para [0065]).

Regarding Claim 26, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein: 
the material data package configured to be received by the hardware data processor (Garden, 102) comprises a transaction (Garden, para [0040]) stored in the food production data hash tree (Schmeling, para [0184]); and 
the hardware data processor is configured to verify the material data package with the food production data hash tree before creating the food data transaction (Garden, para [0081]).

Regarding Claim 27, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden further discloses, wherein: 
the hardware data processor of each food packaging machine (Abstract) is operably connected to the network data processing system; and 
the network data processing system is operably connected to a plurality of network storage devices (FIG. 1, #s 120a-c, para [0041]).

Regarding Claim 28, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden further discloses, wherein: 
each of the food packaging machines (Abstract) comprises one of the network storage devices (FIG. 1).

Regarding Claim 29, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden further discloses, wherein: 
each of the food packaging machines (Abstract) comprises a network data processing system (FIG. 4, #406, para [0073]) and a network storage device (FIG. 4, #418, para [0076]); 
each of the hardware data processors (102) is operably connected to the network data processing systems (FIG. 1); and 
each of network data processing systems are operably connected to the network storage devices (FIG. 4, para [0073]).

Regarding Claim 30, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, wherein: 
the network data processing systems are each operable according to a joint consensus algorithm to append blocks (Garden, para [0041]) of received data transactions to the packaged food production hash tree (Schmeling, para [0184]); and 
identical instances of the appended packaged food production hash tree are stored decentrally in the network storage devices (Garden, para [0072]).

Regarding Claim 33, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling discloses, the packaged food production data hash tree. Garden/Schmeling does not explicitly disclose, wherein a plurality of food data transactions created by a plurality of food packaging machines.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange a plurality of food data transactions created by a plurality of food packaging machines since it has been held that the duplication of parts of an invention only involves routine skill in the art. See MPEP 2144.04 VI B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention and would be motivated to modify the packaged food data hash tree (Schmeling, para [0184]) as taught by Schmeling to include a plurality of food data transactions generated by a plurality of food packaging machines.  Since these two limitations are known in the art and beneficial, thereby providing the motivation, to utilize the two aforementioned limitations so as to provide increased capability that allows an increase of food orders.



Claims 31-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Garden US20140370167A1 (herein, Garden), and further in view of Schmeling et al. US20180096175A1 (herein, Schmeling).

Regarding Claim 31, Garden discloses, A method, performed by a food packaging machine, for tracking food data transactions in the food packaging machine (Abstract), wherein the food packaging machine comprises a hardware data processor(FIG. 1, #102), wherein the method comprises:
receiving, from a packaging material supply module (para [0063]), a packaging material data record (para [0050]) indicative of a batch (para [0065] – mentions communicating cooking and loading of food) the packaging material batch currently supplied to the filling module (para [0050]) of packaging material currently supplied by the packaging material supply module to a filling module (FIG. 1, paras [0063-65]); 
receiving, from a food supply module (para [0055]), a food data record (FIG. 2A, para [0055]) indicative of a batch (para [0055] – communicates food cooking conditions)of food currently supplied, by the food supply module (para [0055]) to the filling module; 
creating a food data transaction (FIGS. 2A and 2B, para [0050]) derived from data comprising: 
a time stamp identifying the time at which the filling module (Claim 27) filled the supplied food into a package (FIG. 2, #242 – illustrates food in package) formed from the supplied packaging material (Claim 12), 
a machine data record (Claim 27) identifying at least one of the filling module or the food packaging machine; 
at least a portion of the food data record (para [0063]), and 
at least a portion of the packaging material data record (para [0050]); and 
sending the food data transaction to a network data processing system for the food data transaction (para [0040]).
	Garden does not disclose, appended to a packaged food production data hash tree.
	However, Schmeling teaches, a platform for distributed manufacturing (Para. [0025]) where information can be written to the ledger (Para. [0070] i.e. blockchain) for multiple applications including verifying authenticity, identifying problems in the supply chain, etc. (Paras. [0179-0182]) by using a hashing algorithm (Para. [0184]) so as to appended to the packaged food production data hash tree (para [0184]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of
Schmeling at the effective filling date of the invention and would be motivated to modify the hardware data processor (102) as disclosed by Garden to include the package food production data hash tree (FIG. 1, #s 114, paras [0070, 0184] and FIG. 18, #1800, para [0144])) as taught by Schmeling.  Since Schmeling teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add the package food production hash tree so as to confirm authenticity when placing an order (Schmeling, para [0071]).

	Regarding Claim 32, as combined, Garden/Schmeling discloses, A computer program product (Garden, para [0072] – program application modules) comprising instructions, when executed by the hardware data processor (Garden,  102), to execute the method (Garden, para [0072]) according to as previously claimed. 

Regarding Claim 34, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden further discloses, wherein the package (FIG. 2C, #242) is formed from the supplied packaging material (para [0063]) by the filling module.

Regarding Claim 35, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling discloses, wherein the packaged food production data hash tree (Schmeling, para [0184]).
Garden/Schmeling does not explicitly disclose, wherein a plurality of food data transactions created by a plurality of food packaging machines.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange a plurality of food data transactions created by a plurality of food packaging machines since it has been held that the duplication of parts of an invention only involves routine skill in the art. See MPEP 2144.04 VI B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention and would be motivated to modify the packaged food data hash tree (Schmeling, para [0184]) as taught by Schmeling to include a plurality of food data transactions generated by a plurality of food packaging machines.  Since these two limitations are known in the art and beneficial, thereby providing the motivation, to utilize the two aforementioned limitations so as to provide increased capability that allows an increase of food orders.

Regarding Claim 36, as combined, Garden/Schmeling disclose as previously claimed. As combined, Garden/Schmeling further discloses, further comprising: 
receiving a food data package (Garden, Claim 63) including at least a second food data transaction (Schmeling, para [0186] – each hash function contains data) stored in the food production data hash tree (Schmeling, para [0184]); 
verifying the food data package with the food production data hash tree [Schmeling 0186]; and creating the food data transaction after verifying the food data package (Schmeling, para [ 0077, 0127-0129 and 0131]).


Response to Arguments

Applicant’s arguments, see Page 9, filed 16 Sep 2022, with respect to Claim 17 have been fully considered and are persuasive.  The 112(b) rejection of Claim 17 has been withdrawn. 

Applicant’s First Argument
The Applicant argues that in Claim 17 that the neither Garden nor Schmeling, alone or in combination, discloses or suggests “a food packaging machine” including, “a filling module”, “a food supply module”, and “food data record.”

Examiner’s Response to Applicant’s First Argument
Applicant's arguments filed on 16 Sep 2022 have been fully considered but they are not persuasive. Per the Examiner’s above rejection, Garden address the limitations of the food packaging machine including the respective modules and food data record are cited in the Abstract, 202, 110, 102 and the corresponding paragraphs.

Applicant’s Second Argument
The Applicant argues that in Claim 17 that the neither Garden nor Schmeling, alone or in combination, discloses or suggests a method of “a packaging material supply module”, “a food supply module”, and “a portion of the food data record”, “a filling module”, “a food supply module”, and “food data record.”

Examiner’s Response to Applicant’s Second Argument
Applicant's arguments filed on 16 Sep 2022 have been fully considered but they are not persuasive. Per the Examiner’s above rejection, Garden addresses the method of  a packaging material supply module, a food supply module, and a portion of the food data record, cited in para [0063], para [0055], and para [0063], respectively.

Applicant’s Third Argument
The Applicant argues that in Claim 17, Garden does not disclose, a filling module.


Examiner’s Response to Applicant’s Third Argument
Applicant's arguments filed on 16 Sep 2022 have been fully considered but they are not persuasive. Per the Examiner’s above rejection of Claim 17, Garden addresses the limitation of a filling module  in FIG. 1, #110, para [0039] and executes the subsequent configured to limitations.

Applicant’s Fourth Argument
The Applicant argues that in Claims 17 and 31, Garden does not disclose a food data transaction or suggest receiving data records for the packaging material supply module or from a food supply module.

Examiner’s Response to Applicant’s Fourth Argument
Applicant's arguments filed on 16 Sep 2022 have been fully considered but they are not persuasive. Per the Examiner’s above rejection of Claim 17 and 31 Garden discloses the “food data transaction” in para [0050] and furthermore, para [0050] further discloses the reception of data records for “the packaging supply” and “food supply module.”

Applicant’s Fifth Argument
The Applicant argues that Schmeling fails to remedy the deficiencies of Garden in teaching the “appended to the package food production hash tree.”


Examiner’s Response to Applicant’s Fifth Argument
Applicant's arguments filed on 16 Sep 2022 have been fully considered but they are not persuasive. Per the Examiner’s above rejection, Schmeling does address the limitation of  “appended to the food production hash tree” in para [0025].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        20 October 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731